373 So.2d 964 (1979)
Michael Jay O'QUINN, Appellant,
v.
STATE of Florida, Appellee.
No. KK-368.
District Court of Appeal of Florida, First District.
August 15, 1979.
Jim Smith, Atty. Gen., and Raymond L. Marky, Asst. Atty. Gen., Tallahassee, for appellee.
Michael J. Minerva, Public Defender, and Carl S. McGinnes, Asst. Public Defender, Tallahassee, for appellant.
ROBERT P. SMITH, Jr., Judge.
In the testimony of the witness Vaughn, whose credibility was for the jury, and the testimony of officers executing a warrant to search the house of Caren Barr, there is evidence from which the jury could have found beyond and to the exclusion of a reasonable doubt that the appellant O'Quinn was in actual or constructive possession of the controlled substances which were the subject of the information. Frank v. State, 199 So.2d 117 (Fla. 1st DCA 1967); Thames v. State, 366 So.2d 1261 (Fla. 1st DCA 1979).
AFFIRMED.
MILLS, C.J., and SHIVERS, J., concur.